DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-9, 11-17 and 19-21 are currently pending.
Claim Objections
Claim 14 is objected to because of the following informalities:  in line 1 “claim 1” should be – claim 11 --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a plurality of cooling film holes” which is unclear as to whether this is the same as or different from the “a plurality of film cooling holes” recited in claim 11, rendering claim 16 indefinite.
Claim 17 is also rejected as it depends from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    768
    958
    media_image1.png
    Greyscale

Claim(s) 1-5, 7-8, 11-13, 15-17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsia et al. (4798515).
Regarding independent claims 1 and 11, Hsia discloses: 
(claim 11) a gas turbine engine (Fig. 1) comprising: 
a compressor section (116 in Fig. 1) having a plurality of compressor stages (multiple stages are shown in Fig. 1, and per Col 6 lines 29-31), each compressor stage in the plurality of compressor stages including a set of compressor rotors and a set of compressor vanes (one of ordinary skill in the art would interpret Fig. 1 as showing vanes and rotor blades in the multiple stages of compressor section 116); a combustor section (134, 136 in Fig. 1) fluidly connected to the compressor section and including a 
and Hsia discloses:
(claim 1) a flowpath component (movable vane 600 in Fig. 6A-6F; Col 11 lines 64-68) for a gas turbine engine (Fig. 1) comprising: 
and Hsia discloses:
(claims 11 and 1) a body (body of vane 600) having a leading edge (labeled in annotated Fig. 6C) and a trailing edge (labeled in annotated Fig. 6C), a first exterior wall (labeled in annotated Fig. 6C) connecting the leading edge to the trailing edge and a second exterior wall (labeled in annotated Fig. 6C) connecting the leading edge to the trailing edge; 
at least one first internal cooling passage (passage in insert 626 and passage between 626 and leading edge) having a first inlet (602 Fig. 6A) at a first end of the body (602 is at radially outer end of vane 600), and including at least a portion extending to the leading edge (labeled in annotated Fig. 6A); 
at least one second internal cooling passage (passage in insert 624 and passage 640 in Fig. 6A) having a second inlet (604 Fig. 6A) at a second end of the body (604 is 
wherein the at least one first internal cooling passage is isolated from the at least one second internal cooling passage (passages are isolated via inserts 624 and 626).

Regarding claim 2, Hsia further discloses the body is a variable vane (movable vane 600) having a first angle of attack in a first vane position and a second angle of attack in a second vane position (variable position or movable vanes inherently have different positions and a corresponding angle of attack for each position; in addition rotational movement of the vane about the axis through the trunnion mounting of the variable vane is described in Col 9 lines 20-25 and in claim 1, further indicating different positions with respect to the hot gas stream of combustion gases, and in Col 12 lines 49-50 movable vane 600 is referred to as having an airfoil shape where one of ordinary skill in the art understands an airfoil having a corresponding angle of attack depending upon its rotational position).
claims 3 and 12, Hsia further discloses the body has an airfoil profile and is configured to have a first angle of attack in a first position and a second angle of attack in a second position (in Col 12 lines 49-50 movable vane 600 is referred to as having an airfoil shape where one of ordinary skill in the art understands an airfoil having a corresponding angle of attack depending upon its rotational position with respect to the gas stream flowing toward it so that it would have at least a first and second position and corresponding first angle of attack and second angle of attack).

Regarding claims 4 and 13, Hsia further discloses the first end of the body is a radially outward end (602 is at the radially outward end of vane 600) 
(claim 4) relative to an engine (Fig. 1) in which the flowpath component is incorporated. 
and 
(claim 13) relative to a radius of the engine (602 is at the outward end of the radius of the engine in Fig. 1).

Regarding claims 5 and 13, Hsia further discloses the second end of the body is a radially inward end opposite the first end (604 is at the radially inward end of vane 600 and is opposite 602 as seen in Fig. 6A).

Regarding claim 7, Hsia further discloses at least a portion of the at least one second internal cooling passage extends to the leading edge (passage 640 extends to the leading edge in Fig. 6A).

Regarding claim 8, Hsia further discloses the flowpath body is a first stage turbine vane (first stage vane in Figs. 1 and 2 is 146 in region 138 of the engine; Col 7 lines 33-39).

Regarding claim 15, Hsia further discloses the first inlet is disposed within a spindle (602 is in a hollow trunnion which is interpreted as a spindle; Col 11 line 68 to Col 12 lines 1-5).

Regarding claim 16, Hsia further discloses a plurality of cooling film holes connecting the at least one second internal cooling passage to an exterior edge of the body (passage in insert 624 and passage 640 are connected to the leading edge via flow through film coolant apertures in the leading edge as discussed above in claim 11 where the leading edge is interpreted as an exterior edge of the body of the vane 600).

Regarding claim 17, Hsia further discloses at least a portion of the at least one second internal cooling passage extends to the leading edge (passage 640 extends to the leading edge in Fig. 6A).

Regarding independent claim 19, Hsia discloses a method for cooling a variable vane (movable vane 600) comprising: 
providing a first cooling flow to a first set of internal cooling passages from a first cooling flow inlet (cooling flow through inlet 602 in Fig. 6A flows into passage in insert 
providing a second cooling flow to a second set of internal cooling passages from a second cooling flow inlet (cooling flow through inlet 604 in Fig. 6A flows into passage in insert 624 which has impingement holes 646 through which cooling flow flows into passage 640; Col. 12 lines 6-10), the second set of internal cooling passages being isolated from the first set of internal cooling passages (via inserts 626 and 624) and being connected to the leading edge of the flowpath body via a plurality of film cooling holes (film coolant apertures are in the leading edge of movable vane 600 per: Col 4 lines 53-64, Col 7 lines 15-20 and claim 6; film cooling locations in the leading edge are shown in Fig. 3 where film cooling flow is shown as arrows 308 and per Col 8 lines 53-59; in Figs. 4A and 4B film cooling air is shown at 419 at leading edge and 418 at trailing edge per Col 9 lines 42-46; and passage in insert 624 is connected via cooling flow through impingement holes 646 and across passage 640 to the inner surface of the leading edge where cooling flow continues out through the film coolant apertures to film cool the surface of the leading edge exposed to hot combustion gases through the leading edge film coolant apertures).

    PNG
    media_image2.png
    322
    404
    media_image2.png
    Greyscale

Regarding claim 21, Hsia further discloses film cooling hole outlets in the plurality of film cooling holes are perpendicular to an expected fluid flow through the gas turbine engine when each vane in the set of variable vanes is in a first orientation (in orientation shown in annotated Fig. 4B, an expected fluid flow is shown by the large arrow which is perpendicular to circled film cooling flow 419 in Fig. 4B out of outlets of film coolant apertures along leading edge at the circled location; a variable vane such as 400 and 600 can be set to various desired orientations with respect to the hot gas flow by rotating the vane about its trunnion axis (Col 9 lines 20-25)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia in view of Kupratis (20130098050).
Regarding claim 9, Hsia does not explicitly disclose the flowpath body is a second or later stage turbine vane, although Hsia does disclose multiple stages of turbine vanes and blades in Fig. 1.
Kupratis teaches a gas turbine engine (Fig. 1) with variable turbine vanes (paras. 24 and 25). Kupratis teaches a variable vane which is a second or later stage turbine 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the flowpath body of Hsia be a second or later stage turbine vane as taught by Kupratis to facilitate an optimum cycle efficiency (Kupratis paras. 24 and 25).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia in view of McCaffrey et al. (20100247293).
Regarding claim 14, Hsia does not disclose the set of variable vanes is a subset of vanes in a single stage, and wherein the set of variable vanes are alternated with a set of fixed vanes within the stage.
McCaffrey teaches a gas turbine engine turbine section with a variable area turbine in which alternate vanes rotate to modulate turbine throat area (para. 3). McCaffrey teaches a set of variable vanes (set of variable vanes 40 in Fig. 2; para. 19, where rotational turbine vanes 40 are interpreted as variable vanes) is a subset of vanes (set of variable vanes 40 are a subset of all of the vanes shown in Fig. 2) in a single stage (Fig. 2 shows a single stage of vanes), and wherein the set of variable vanes are alternated with a set of fixed vanes (set of fixed vanes 38; para. 19) within the stage (variable vanes 40 alternate with fixed vanes 38 in Fig. 2; para. 20).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the set of variable vanes of Hsia .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia in view of Klingels (6612114).
Regarding claim 20, Hsia further discloses providing the first cooling flow to the first set of internal cooling passages comprises providing the first cooling flow through a radially outward spindle (602 is in the radially outward trunnion of movable vane 600) of the variable vane, wherein providing the second cooling flow to the second set of internal cooling passages comprises providing the second cooling flow through a radially inward spindle of the variable vane (604 is in the radially inward trunnion of movable vane 600), and wherein the method further includes cooling a leading edge (labeled in annotated Fig. 6A) of the variable vane and a pressure side (labeled in annotated Fig. 6A) of the variable vane using the first cooling flow (first cooling flow through inlet 602 enters insert 626 and then flows through impingement holes 648 to cool interior surface of some of the leading edge and at least some of the pressure side as seen in Fig. 6A and the radial vane elevations shown in Figs. 6B-6E) and cooling a suction side (labeled in annotated Fig. 6A) of the variable vane using the second cooling flow (flow through inlet 604 enters insert 624 and then flows through impingement holes 
Hsia does not explicitly disclose cooling a trailing edge using the second flow.
Klingels teaches a cooling system for turbine guide vanes in a bypass turbojet engine (Fig. 1; Col 3 lines 40-42, 49-52, Col 4 lines 11-13). Klingels teaches a guide vane 13 with hotter, uncooled cooling air flowing into a radially outer inlet of the vane and into the central part of the airfoil, while cooling flow which is first sent through a heat exchanger 6 to reduce its temperature then flows into a radially inner inlet of the guide vane to cool the leading edge and trailing edge of the guide vane since the leading and trailing edges can experience higher temperatures than the central region (as shown in Fig. 1 and per Col 2 lines 60-67 to Col 3 lines 1-7, Col 4 lines 29-41, Col 5 lines 9-12; Col 2 lines 26-31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Hsia so that the second flow is sent through a heat exchanger and used for cooling both a leading edge and a trailing edge of the vane as taught by Klingels to reduce the thermal load on the vane component with a system that by reducing temperature differences and the maximum temperatures in the component, provides a distinct increase in the component’s life and improves efficiency and power of the gas turbine overall (Klingels Col 2 lines 42-49 and Col 3 lines 9-23).


Response to Arguments
Applicant’s arguments with respect to claim(s) 11-18 and their 112 rejections have been considered and found persuasive.  
Applicant’s arguments with respect to claims 1-8, 11-13 and 15-17 and their 102 rejections and claims 9, 10, 14 and 18 and their 103 rejections have been considered but are moot because the new ground of rejection does not rely on Propheter-Hinckley 20180135431 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/Craig Kim/Primary Examiner, Art Unit 3741